DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed November 22, 2022.
In view of the Amendment, the objections to the drawings and claim 10 and the rejection of claim 9 under 35 USC 112, as set forth in the Office Action dated 08/29/20022, are withdrawn.
Claims 9-10 are amended.
Claims 1-20 are pending.
 
Response to Arguments
Applicant's arguments filed November 22, 2022 have been fully considered but they are not persuasive.
Applicant states that “ [the cited column and line numbers] of Snell, appear to describe various histograms that can be used to indicate abnormal heart rate recoveries and take remedial action”. Thus, Applicant recognized that Snell discloses “detecting worsening heart failure based on the cardiac status” shown in the histograms. While it is true that Snell does not use the exact words of the claims, the Broadest Reasonable Interpretation (RBI) of “detecting worsening heart failure” includes detecting an arrhythmia that is bad enough (or worse) to require remedial action or treatment, which is what Snell discloses as admitted by Applicant. 
In the Background section of Snell, a heart patient wired to a heart monitor, running or walking briskly on a treadmill is described as one type of data gathering information Snell’s invention hopes to avoid as the patient would be able to provide the data running or walking at any location (e.g., column 1, lines 24-38 of Snell). Thus, Snell expressly described that its invention would be used by a heart patient to measure/monitor his/her heart rate after an activity that causes an elevated heart rate.
With respect to Applicant’s argument that the Office Action used the word “implies”, the Examiner points to dictionary definition of “implied”: suggested but not directly expressed (e.g., google.com implied definition from Oxford Languages). Implied is not the same as “inherent”: existing in something as permanent, essential, or characteristic attribute (e.g., google.com inherent definition from Oxford Languages). It is the Examiner’s position that “implied” covers a situation where different words are used to describe the claimed language, which is an expressed disclosure.
In response to Applicant’s assertion that the Office Action does “not provide any facts or technical reasoning to support the assertion that “abnormal heart recoveries implies a worsening heart failure”, the Examiner disagrees. The Office Action cited two areas of Snell: column 11, lines 36-37: “certain histograms indicate abnormal indicate abnormal heart rate recoveries” and column 11, lines 54-57: if a trend is determined that indicates “heart rate recovery is trending away from the defined heart rate recovery … remedial action can be taken”. Clearly, those disclosure indicate that a worsening heart failure in the heart failure patient has been detected based on the cardiac status. If the heart rate recovery trends away from the defined heart rate recovery, under the RBI, the heart failure is worsening enough for action.
The Examiner notes that the cited MPEP section is directed to rejections under 35 USC 103, not an anticipatory rejection. Hindsight is an argument used in obviousness rejections under 35 USC 103. Claims 1, 5-9, and 12-20 are rejected under 35 USC 102(a)(1) as being anticipated by Snell.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,904,313 to Snell.
Regarding claim 1, Snell discloses a method comprising: measuring a heart rate of a heart failure patient during a plurality of heart rate recovery events (e.g., abstract: monitor looks for periods of increased activity, such as those that are experienced during some level of exercise and data associated with the heart rate recovery is diagnosed and claim 1), wherein each of the plurality of heart rate recovery events comprises a duration of time after an activity resulting in an elevated heart rate (e.g., column 8, line 65 – column 9, line 10: heart rate is monitored/measured over a time from the generally elevated heart rate to a rate associated with an inactive period); determining heart rate recovery information based on the monitored/measured heart rate during each of the plurality of heart rate recovery events (e.g., column 9, lines 16-18: data once collected can be analyzed onboard the monitoring device; and column 9, line 21 – column 10, line 57: discusses how the data is used to determine HRR); generating a trend of heart rate recovery information from the determined heart rate recovery information over the plurality of heart rate recovery events over a period of time (e.g., column 10, line 65 – column 11, line 56: as shown in Fig. 7, a number of observations/measurement which represent a HRR after an event and a trend is generated as shown by the lines); generating a cardiac status of the heart failure patient based on the generated trend of heart rate recovery information (e.g., column 11, lines 25-46); and detecting worsening heart failure in the heart failure patient based on the cardiac status (e.g., column 11, lines 36-37: certain histograms indicate abnormal heart rate recoveries implies a worsening heart failure and column 11, lines 54-57: if a trend is determined that indicates heart rate recovery is trending away from the defined heart rate recovery, remedial action can be taken).
Referring to claims 9 and 17, Snell discloses a device/system comprising: a sensor apparatus comprising a heart rate sensor to sense a heart rate of a heart failure patient (e.g., Fig. 1, electrodes 22, 28, and 28 and column 3, lines 25-42;  Fig. 2, 82, 84 and column 6, lines 10-27; and claim 1); and a processing apparatus operably coupled to the sensor apparatus and comprising processing circuitry (e.g., Fig. 2, microcontroller 60 and column 5, line 25 – column 6, line 13) configured to: monitor/measure a heart rate of the heart failure patient using the heart rate sensor during a plurality of heart rate recovery events (e.g., abstract: monitor looks for periods of increased activity and monitors the heart from the active period to the rest period; and column 8, lines 45 – 67: active period is detected when patient is exercising, walking, climbing stairs, etc.) , wherein each of the plurality of heart rate recovery events comprises a duration of time after an activity resulting in an elevated heart rate (e.g., column 8, line 65 – column 9, line 10: heart rate is monitored/measured over a time from the generally elevated heart rate to a rate associated with an inactive period after detection of active period termination), determine heart rate recovery information based on the monitored heart rate during each of the plurality of heart rate recovery events (e.g., column 9, lines 16-18: data once collected can be analyzed onboard the monitoring device; and column 9, line 21 – column 10, line 57: discusses how the data is used to determine HRR), and generate a trend of heart rate recovery information from the determined heart rate recovery information over the plurality of heart rate recovery events over a period of time (e.g., column 10, line 65 – column 11, line 56: as shown in Fig. 7, a number of observations/measurement which represent a HRR after an event and a trend is generated as shown by the lines); generate a cardiac status of the heart failure patient based on the generated trend of heart rate recovery information (e.g., column 11, lines 25-46); and detect worsening heart failure in the heart failure patient based on the cardiac status (e.g., column 11, lines 36-37: certain histograms indicate abnormal heart rate recoveries implies a worsening heart failure and column 11, lines 54-57: if a trend is determined that indicates heart rate recovery is trending away from the defined heart rate recovery, remedial action can be taken).
As to claim 5, Snell discloses the method of claim 1, further comprising: sensing an activity level of the heart failure patient (e.g., Fig. 3, 300), wherein measuring the heart rate of the patient during a heart rate recovery event is initiated based on a sensed decrease in the activity level of the heart failure patient (e.g., Fig. 3, 302 and then 304; column 8, line 53- column 9, line 7).
With respect to claims 6, 12, and 18, Snell discloses the method of claim 1, the device of claim 9 and the system of claim 17, further comprising: communicating at least one of the determined heart rate recovery information and the generated cardiac status to an extracorporeal device (e.g., column 9, lines 2-20: heart recovery data is saved and be sent to an external device for processing and claim 3).
As to claims 7 and 14, Snell discloses the method of claim 1 and the device of claim 9, further comprising: initiating a cardiac therapy to the heart failure patient to be delivered by an implantable medical device based on the generated cardiac status (e.g., column 10, lines 21-40: the stimulation device 10 can administer pacing pulses to pace the patient backup to a more normal heart rate recovery, or, HRR data may indicated a tachyarrhythmia which can be further assessed and treated) .
With respect to claim 8, Snell discloses the method of claim 1, further comprising issuing an alert to seek medical attention to the heart failure patient in response to detecting worsening (e.g., column 11, line 64-column 12, line 5: if the heart rate is slower than normal, the physician is notified; and claims 2-3 and 7-8).
As to claim 13, Snell discloses the device of claim 9, wherein the sensing apparatus further comprises an activity level sensor to sense an activity level of the heart failure patient (e.g., column 6, line 66-column 7, line 3: physiological sensors 108 include patient activity sensors), and wherein the processing circuitry is further configured to sense an activity level of the heart failure patient using the activity level sensor to determine a termination of the activity based on a decrease in a sensed activity level (e.g., column 8, line 67-column 9, line 2).
With respect to claims 15 and 19, Snell discloses the device of claim 9 and the system of claim 17, wherein the processing circuitry is further configured to determine a pacing rate of a cardiac therapy to be delivered by a pacing device to a heart of the heart failure patient based on the generated cardiac status (e.g., column 5, lines 25-33: microcontroller 60 controls the pacing rate of stimulation pulses; and  column 10, lines 21-40: the stimulation device 10 can administer pacing pulses to pace the patient backup to a more normal heart rate recovery, or, HRR data may indicate a tachyarrhythmia which can be further assessed and treated).
As to claims 16 and 20, Snell discloses the device of claim 9 and the system of claim 17, further comprising: at least one pacing electrode (e.g., Fig. 1, electrodes 25, 26 and column 3, lines 31-49); and therapy delivery circuitry operably coupled to the at least one electrode to deliver cardiac therapy to a heart of the heart failure patient based the generated cardiac status (e.g., column 10, lines 21-40: the stimulation device 10 can administer pacing pulses to pace the patient backup to a more normal heart rate recovery, or, HRR data may indicate a tachyarrhythmia which can be further assessed and treated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claim 1 above, and further in view of US Patent No. 10,448,849 to Ferdosi et al. (hereinafter referred to as “Ferdosi”).
With respect to claim 2, Snell discloses the method of claim 1, but does not expressly disclose that the duration of time is substantially the same for each of the plurality of heart rate recovery events of the heart failure patient. However, Ferdosi, in a related art: heart rate monitoring, teaches that the recovery heart rate is the heart rate measured at a fixed period after the user ceasing activity (e.g., exercise) and is typically measured over a one minute time reference period (e.g., column 2, lines 20-29 of Ferdosi). That is, Ferdosi teaches that the duration of time is substantially the same time (e.g., 1 minute) for each of the plurality of heart rate recovery events. Accordingly, one of ordinary skill in the art would have recognized the benefits of the duration of time being 1 minute in view of the teachings of Ferdosi. Consequently, one of ordinary skill in the art would have modified the method of Snell to be the typical time duration of 1 minute as such was a well-known duration of time used in heart recovery rate determination art as taught by Ferdosi, and because the combination would have yielded predictable results.
As to claim 3, Snell discloses the method of claim 1, but does not expressly disclose that the duration of time is based on the heart health of the heart failure patient.
However, Ferdosi, in a related art: heart rate monitoring, teaches that recovery heart rate is calculated based upon the heart rate difference between the time exercise stops and a predetermined time period, that is a variable T6 (e.g., column 5, lines 58 to column 6, line 3 of Ferdosi). Accordingly, one of ordinary skill in the art would have recognized the benefits of a variable time period for measuring heart rate after exercise in view of the teachings of Ferdosi. Consequently, one of ordinary skill in the art would have modified the method of Snell to have a variable duration of time based on the heart health (user age and current heart rate values) in view of the teachings of Ferdosi that such was another accepted method of determining the duration of time for measuring a heart recovery rate, and because the combination would have yielded predictable results.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claim 1 above, and further in view of US Patent Application Publication No. 2005/0065443 to Ternes.
With respect to claims 4 and 10, Snell discloses the method of claim 1 and the device of claim 9,but does not expressly disclose a notification apparatus to notify the heart failure patient to initiate an activity resulting in the elevated heart rate. However, Ternes teaches, in a related art: cardiac rhythm management system with exercise test interface, that the onset of the exercising threshold can be determined from any one or more of the heart rate detector, the sensor output, a user-provided trigger etc. (e.g., paragraph [0031] of Ternes) where the user provided trigger serves as a notification apparatus that notifies the patient to initiate the exercise episode (e.g., paragraph [0031] of Ternes). Accordingly, one of ordinary skill in the art would have recognized the benefits of a user provided trigger that may include input from a physician or caregiver, or, the patient seeing an icon on the device display to initiate exercise (e.g., paragraph [0033] of Ternes). Consequently, one of ordinary skill in the art would have modified the heart rate recovery method and device of Snell to have a notification apparatus that serves to notify the patient to initiate an activity resulting in the elevated heart rate in view of the teachings of Ternes that such an engineering expedient was well-known in the cardiac rhythm management art, and because the combination would have yielded predictable results. 
As to claim 11, Snell in view of Ternes teaches the device of claim 10, wherein the processing circuitry is further configured to issue, using the notification apparatus, an alert to seek medical attention to the heart failure patient in response to detecting worsening (e.g., column 11, line 64-column 12, line 5 of Snell: if the heart rate is slower than normal, the physician is notified; and claims 2-3 and 7-8 of Snell).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 8,255,046 to Sarkar et al. is directed to detecting worsening heart failure based on impedance measurements.

THIS ACTION IS MADE FINAL
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792